DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim(s) 5, and 7-11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph. 
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the new claim limitation that “the at least one application member comprising at most one free end formed by at most one free end of the strand of material” in lines 9-10. Claim 5 recites that the portion of the strand of material forms a top of an enlarged head in line 2. However, this is found to not be possible as the “enlarged head” would not be considered to make the “free end”. Applicant argues in the remarks filed on 8/4/2022 on pages 6-8 what applicant deems to be a “free end” where looped structures such as one shown in Fig. 9 would not be considered an applicator member with a free end. As such, the structure formed by the enlarged head claimed in claim 5 (which can be exemplified in Fig. 3 of applicant’s drawings) would not be considered to be a free end as there is no support for the combination of an enlarged head with out most one free member in the specifications or drawings. 
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the new claim limitation that “the at least one application member comprising at most one free end formed by a most one free end of the strand of material” in lines 9-10. Claim 7 recites “the at least one application member has an enlarged head comprising two arches that form elbows at their meeting point” in lines 1-3. Claim 7 is found to draw towards Fig. 5 which shows the strand of material creating a hollowing head. This is deemed to be a problem as applicant has no support in the specification or drawings of this particular embodiment to be in combination with at most one free end. 
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the new claim limitation that “the at least one application member comprising at most one free end formed by a most one free end of the strand of material” in lines 9-10. Claim 8 recites “the at least one application member has a toothed shape, comprising a succession of pointed arches that are concave toward the outside” in lines 2-3 where claim 8 is found to draw towards the embodiment disclosed in Fig. 7. This is deemed to be a problem as applicant has no support in the specification or drawings of this particular embodiment to be in combination with at most one free end. 
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the new claim limitation that “the at least one application member comprising at most one free end formed by a most one free end of the strand of material” in lines 9-10. Claim 9 recites “the at least one application member has two lateral arms that are joined at their end by an arch, forming elbows” in lines 1-3. It is found that claim 9 is in correspondence to the embodiment shown in Fig. 9. From the drawings and the specification, there is found to be no disclosure in which the application member would have at most one free end present in combination with these particular limitations. 
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the new claim limitation that “the at least one application member comprising at most one free end formed by a most one free end of the strand of material” in lines 9-10. Claim 10 recites “the at least one application member is in the shape of an arrowhead, the strand of material comprising a succession of pointed arches that are convex toward the outside” in lines 1-3. It is found that claim 10 draws towards the embodiment denoted in Fig. 11 and is found to have no teaching of the at most one free end in the drawings. Further, the specification provides no combination in which these particular limitations would be combined with the teaching that the application member would have at most one free end.  
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the new claim limitation that “the at least one application member comprising at most one free end formed by a most one free end of the strand of material” in lines 9-10. Claim 11 recites “the at least one application member has the overall shape of a V with elbows at the end of the V, and the second application member comprising elbows oriented toward the central part” in lines 1-3. This claim is found to draw towards the embodiment exemplified in Fig. 21 and is found to have no teaching of the at most one free end in the drawings. Further, the specification provides no combination in which these particular limitations would be combined with the teaching that the application member would have at most one free end. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim(s) 3-5, and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. 
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “a first elbow” in line 1. It is unclear as to whether the “first elbow” refers to a new limitation or if it refers to further limiting the “at least one elbow” claimed in claim 1. For examination purposes, it will be interpreted as further limiting the “at least one elbow”. 
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the dependent claim 3 they depend on is rejected under U.S.C. 112(b). As such, claims 4-5 are rejected under U.S.C. 112(b).
Re. Claim 16, it recites "the application members have their flattening plane oriented in a plane containing the axis of the central part" in lines 3-4. It is found to be rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112. the applicant), regards as the invention. It is unclear as to what the "flattening plane" refers to. For examination purposes, it will be interpreted as the plane in which the application members are found to be flattened.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 14, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Misselhorn (DE 202010017159 U1). 
Re. Claim 1, Kim discloses an applicator for applying a cosmetic composition to eyelashes
or eyebrows (Fig. 14, Par. [0002], and Par. [0007] discloses that it is a cosmetic application and as such is
capable of applying cosmetic composition to the eyelash or the eyebrow), comprising:
A core (Fig. 14, label 36, see figure below)
At least one element (Fig. 14, label 20) attached to the core (Fig. 14), each element comprising a central part fitted onto the core (See Annotated Figure A of Fig. 14 of Kim) and at least one application member (See Annotated Figure A of Fig. 14 of Kim) carried by the central part (See Annotated Figure A of Fig. 14 of Kim), and 
The at least one application member (See Annotated Figure A of Fig. 14 of Kim) comprising at most one free end formed by at most one free end of the strand of material (See Annotated Figure A of Fig. 14 of Kim where the free end is circled). 
Although Kim shows the application as a strand of material, Kim is silent to the strand of material comprising at least one elbow that defines a composition collection surface wherein the at least one elbow is a change in direction of the strand of material.  
Misselhorn discloses an applicator in the same field of endeavor comprising at least one application member (Fig. 1 shows that the applicator has at least one application member) wherein the at least one application member comprises at least one elbow (See Annotated Figure B of Fig. 2B) that defines a composition collection surface (the grooves created by the elbows are fully capable of holding composition to be applied to the area of interest) wherein the at least one elbow is a change in direction of the strand of material (See Annotated Figure B of Fig. 2B), and that the at least one application member comprises at most one free end formed by the at most one free end of the strand of material (See Annotated Figure B of Fig. 2B) to improve the collection of the cosmetic product within the applicator in order to provide more product to the area of interest.  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the at least one application member of Kim with that of Misselhorn to improve the collection of the cosmetic product within the applicator in order to provide more product to the area of interest.  

    PNG
    media_image1.png
    607
    714
    media_image1.png
    Greyscale

Annotated Figure A 

    PNG
    media_image2.png
    451
    614
    media_image2.png
    Greyscale
 
Annotated Figure B
	Re. Claim 2, Kim and Misselhorn discloses the applicator of claim 1 and Misselhorn further discloses the strand of material (entirety of Annotated Figure B) forms at least one concavity (Annotated Figure B of Fig. 2B) that is open toward the outside and situated at a non-zero radial distance from the central part (Annotated Figure B of Fig. 2B). 
	Re. Claim 3, Kim and Misselhorn discloses the applicator of claim 1 and Misselhorn further discloses the strand of material describes, starting from the central part, a first elbow (Annotated Figure B of Fig. 2B) for forming an enlarged base (Annotated Figure B of Fig. 2B), which is continued by a portion defining a groove (Annotated Figure B of Fig. 2B where the portion not enclosed by the rectangle is the portion that would define the groove).
Re. Claim 4, Kim and Misselhorn discloses the applicator of claim 1 and Misselhorn further discloses the groove is U-shaped (Annotated Figure B of Fig. 2B). 
Re. Claim 5, Kim and Misselhorn discloses the applicator of claim 1 and Misselhorn further discloses the portion is attached to an arch which forms a top of an enlarged head of the at least one application member (Annotated Figure C of Fig. 2A which is a similar embodiment to what is shown in 2B where it differs in which the defined portion which comprises the enlarged head is thicker and would make the head to include the groove portion. As such, it would be enlarged as the material is thicker compared to the connector between the first and second elbows as well as larger as it makes a bulbous like head with a concavity being almost enclosed).

    PNG
    media_image3.png
    414
    611
    media_image3.png
    Greyscale

Annotated Figure C
Re. Claim 7, Kim and Misselhorn discloses the claimed applicator of claim 1 and Misselhorn further discloses the at least one application member has an enlarged head (Annotated Figure D of Fig. 2A) comprising two arches (Annotated Figure D of Fig. 2A) that form elbows at their meeting points (meeting points are being interpreted as regions being met act in which the arches are being met at the neck like area of the application member and the tip of the application member; Annotated Figure D of Fig. 2A) defining a composition collection surface (Composition collection surface are found to be the areas in which would comprise concavities in which composition can be held). 

    PNG
    media_image4.png
    373
    611
    media_image4.png
    Greyscale

Annotated Figure D 
Re. Claim 14, Kim and Misselhorn discloses the claimed applicator of claim 1 and Kim further
discloses the elongation axes of the at least one application member of one of the at least one element
is coplanar (both application member and element extend radially outward from the core wherein it
shows to be coplanar in Fig. 14 of Kim; See Annotated Figure A of Fig. 14 of Kim).
Re. Claim 16, Kim and Misselhorn discloses the claimed applicator of claim 1 and Kim further
discloses the element has a plurality of application members wherein, the application members have
their flattening plane oriented in a plane containing the axis of the central part (See Annotated Figure E
of Fig. 14 of Kim where Kim discloses the application member extending from a distance radially from
the central part. The axis of the central part is denoted by a dashed line and the plane of the application
member is denoted by the rectangle. As shown, it would encompass the central part. Further, with the application member of Misshorn, it is found to be flat in the same planar resulting it being the flattening plane).

    PNG
    media_image5.png
    469
    529
    media_image5.png
    Greyscale

Annotated Figure E
Re. Claim 18, Kim and Misselhorn discloses the claimed applicator of claim 1 and further
discloses the claimed applicator of claim 1 but is silent to a method for a cosmetic treatment of
eyelashes and/or eyebrows, notably for making them up, comprising the step of applying a cosmetic
composition to the eyelashes with the aid of an applicator as claimed in claim 1.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have used the applicator of claim 1 taught by Kim and Misselhorn to apply cosmetic composition to the eyelash creating a cosmetic treatment as it is disclosed by Kim that the brush is used for applying cosmetics to the eyes and other areas (Par. [0003], Kim).
	Re. Claim 19, Kim and Misselhorn discloses the claimed applicator of claim 1 and Misselhorn further discloses the at least one elbow is a portion of variable curvature on the strand of material (See Annotated Figure B of Fig. 2B in which the changes of angles vary between the first and second elbow. Further, Misselhorn discloses other application member embodiment with at least one elbow with variable angles as well as seen in Fig. 2 and 2a). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Misselhorn (DE 202010017159 U1) and Vandromme (US 20090194128 A1). 
	Re. Claim 15, Kim and Misselhorn teaches the claimed applicator of claim 1 but are silent to the at least one application member of one of the at least one element is flattened in a plane. 
	Vandromme discloses an applicator in the same field of endeavor comprising a core (Fig. 3), at least one element (Fig. 4) comprising a central part (Fig. 4, label 5), and at least one application member (Fig. 4, label 6) that is flatted in a plane (Fig. 2 shows that the application member is flattened in the plane perpendicular to the longitudinal axis) to allow for more elements to be provided to the applicator and increase the area of collection surfaces on the applicator. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application member of Kim and Misselhorn to be flattened in the plane as taught by Vandromme to increase the area of collection surface. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Misselhorn (DE 202010017159 U1) and Sanchez (US Publication No. 20160073767 A1).
Re. Claim 17, Kim and Misselhorn teaches the claimed applicator of claim 1 but is silent to a
packaging and application device comprising a container containing a composition to be applied. Sanchez discloses a similar applicator in the same field of endeavor and further discloses a packaging and application device (Fig. 1) comprising a container (Fig. 1, label 3) containing a composition to be applied (Fig. 1, label P) to allow for marketing of the product and applicator.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the applicator of Kim in view of Misselhorn to have a container containing a composition to be applied in a packaging and application device as taught by Sanchez in order to market the applicator.
Claim(s) 1, 6, 8-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150335133 A1) in view of Gueret (US 20040244809 A1). 
Re. Claim 1, 6, and 20, Kim discloses an applicator for applying a cosmetic composition to eyelashes
or eyebrows (Fig. 14, Par. [0002], and Par. [0007] discloses that it is a cosmetic application and as such is
capable of applying cosmetic composition to the eyelash or the eyebrow), comprising:
A core (Fig. 14, label 36, see figure below)
At least one element (Fig. 14, label 20) attached to the core (Fig. 14), each element comprising a central part fitted onto the core (See Annotated Figure A of Fig. 14 of Kim) and at least one application member (See Annotated Figure A of Fig. 14 of Kim) carried by the central part (See Annotated Figure A of Fig. 14 of Kim), and 
The at least one application member (See Annotated Figure A of Fig. 14 of Kim) comprising at most one free end formed by at most one free end of the strand of material (See Annotated Figure A of Fig. 14 of Kim where the free end is circled). 
Although Kim shows the application as a strand of material, Kim is silent to the strand of material comprising at least one elbow that defines a composition collection surface wherein the at least one elbow is a change in direction of the strand of material.  Further, Kim is silent to the at least one application member is joined to the central part by a leg, the strand of material of the at least one application member describing at least one groove, a first elbow at a right angle, a second elbow at a right angle toward the outside, a third elbow at a right angle toward a elongation axis of the leg, and a fourth elbow at a right angle toward the outside, a distal portion of the at least one application member being straight and eccentric with respect to the elongation axis of the leg.
	Gueret discloses an applicator in the same field of endeavor (Fig. 1, Abstract) and further discloses that the at least one application member comprising a strand of material with at most one free end (Fig. 2-12 shows examples of at least one application member of various shapes made up by a strand of material; Par. [0106]) and wherein the strand of material comprises an elbow (Fig. 2-12, label 20) that change in direction (Par. [106] disclsoes the bristles having undulating portions which can be determined to be the elbows) to improve the retention of material between the spaces (Par. [0109]). Further, Gueret discloses the at least one application member comprises a leg (Annotated Figure F of Fig. 3), the strand of material of the at least one application member describing at least one groove (Annotated Figure F of Fig. 3), a first elbow at a right angle (Annotated Figure F of Fig. 3; Par. [0108]), a second elbow at a right angle toward the outside (Annotated Figure F of Fig. 3; Par. [0108] where it is a right angle extending outwardly from the leg), a third elbow at a right angle toward a elongation axis of the leg (Annotated Figure F of Fig. 3; Par. [0108] where at the section it bends towards is found to go into the direction of the leg), and a fourth elbow at a right angle toward the outside (Annotated Figure F of Fig. 3; Par. [0108] where it is a right angle extending outwardly from the leg), a distal portion of the at least one application member being straight and eccentric with respect to the elongation axis of the leg (Annotated Figure F of Fig. 3  where it is found to point away from the leg portion) to improve the retention of material between the spaces.
It would have been obvious to someone skilled in the art to have substituted the at least one application member of Kim with that of Gueret to improve the collection of the cosmetic product within the applicator in order to improve the retention of material between the spaces. Further, it would be obvious that the leg portion of the at least one application member would be joined to the central part taught by Kim as a means of attachment to the applicator. 

    PNG
    media_image6.png
    292
    585
    media_image6.png
    Greyscale

Annotated Figure F
	Re. Claim 8, Kim and Gueret discloses the applicator of claim 1 and Gueret further discloses the strand of material of the at least one application member (Fig. 2-12) has a toothed shape (Par. [0108] discloses that the application member has a tooth like pattern disclosing that it has a toothed shape), comprising a succession of pointed arches that are concave toward the outside (See Annotated Figure G of Fig. 3).

    PNG
    media_image7.png
    291
    338
    media_image7.png
    Greyscale

Annotated Figure G
Re. Claim 9, Kim and Gueret discloses the claimed applicator of claim 1 and Gueret further discloses the at least one application member (Annotated Figure H of Fig. 3) has two lateral arms (Annotated Figure H of Fig. 3 where they are extending laterally) that are joined at their end by an arch (Annotated Figure H of Fig. 3 where the arch pointed out is a pointed arch), forming elbows (Annotated Figure H of Fig. 3). 

    PNG
    media_image8.png
    291
    377
    media_image8.png
    Greyscale

Annotated Figure H
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
The allowable subject matter issued in the final rejection on 5/18/2022 have been reconsidered and have been withdrawn based on new art as disclosed above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
	Scrheiber (FR 3011168 A1) discloses an applicator comprising an application member that is made of a strand of material and comprises an enlarged head. 
Gueret (US 20030213498 A1) discloses an applicator comprising an application member that is made of a strand of material comprising at least one elbow. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        10/21/2022